DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 6/26/2020, the applicants have filed response: claims 1, 3, 4, 6 – 9 and 11 - 15 have been amended, claims 2, 10 and 16 - 20 have been cancelled and claims 21 – 27 have been added.  Claims 1, 2, 3 – 9, 11 – 15 and 21 - 27 are pending. 
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
5.	As per claim 1, claim limitation “a global building management systems controller … configured to …” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 – 8 and 21 - 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 is indefinite as noted above: the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claims 2 – 8 and 21 - 25 depend from claim 1 and are thus rejected on the same basis.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7 – 9, 15, 21 – 23 and 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication 2019/0094827) (Park hereinafter) in view of Tosic et al., “SDN based service provisioning management in smart buildings,” (Tosic hereinafter).
12.	As per claim 1, Park teaches a virtualization system, comprising:
a plurality of southbound application programming interfaces (APIs), wherein each southbound API of the plurality of southbound APIs is coupled with and accesses a corresponding on-premise building management system of a plurality of on-premise building management systems [“Southbound protocol adaptors 342 may include plug-in software architecture plays to provide extensibility. Each of southbound protocol adaptors 342 can provide a set of common operations and data models, which allows a software defined gateway 212 to communicate and exchange data with a variety of different types of devices that use different communication protocols. In some embodiments, southbound protocol adaptors 342 include protocol drivers that provide various common operation interfaces via APIs or inter-process communication,” ¶ 0146; “Southbound protocol adaptors 342 can be configured to communicate and translate data using building automation systems protocols (e.g., BACnet, Modbus, LonWork, C-Bus, KNZ, DALI, ADX, etc.),” ¶ 0137; “API services 340 can be configured to interface with other systems, devices, and processes to allow interaction with core services 338 and other components of software defined gateway 212,” ¶ 0147];
a global building management systems controller coupled with the plurality of southbound APIs [Building Management System 102, fig. 1; “Referring now to FIG. 4, software defined gateway 212 is shown to include northbound protocol adaptors 336, southbound protocol adaptors 342, core services 338, and API services 340,” ¶ 0137; software defined gateway is contained within Building Management System 102], wherein the global building management systems controller is configured to:
receive first building commands from the plurality of southbound APIs [“Southbound protocol adaptors 342 can be configured to communicate and translate data using building automation systems protocols,” ¶ 0137; “southbound protocol adaptors 342 are configured to communicate and translate data received by software defined gateway 212 in the BACnet communications protocol,” ¶ 0138], wherein the first building commands are associated with the plurality of on-premise building management systems [“Referring now to FIG. 2, a block diagram illustrating building management system 102 in greater detail is shown, according to some embodiments. Building management system 102 can be configured to collect data from a variety of different data sources. For example, building management system 102 is shown collecting data from building systems 202, internet of things (IoT) devices 203, weather service 152, news service 154, document service 156, and media service 158,” ¶ 0094; “Building systems 202 can include any type of system configured to manage, monitor, control, or operate a building or a portion thereof. For example, building systems 202 may include a fire safety system, a lift/escalator system, an electrical system, an information and communications technology (ICT) system, a security system, a HVAC system, a refrigeration system, a lighting system, an advertising or signage system a home control system, and/or other types of building control systems. Building systems 202 can also include any type of system configured to manage information associated with occupants of a building and/or the activities thereof,” ¶ 0095; Building systems 202 mapped to the plurality of on-premise building management systems];
translate the first building commands into first higher-order application commands; receive second higher-order application commands; translate the second higher-order application commands to second building commands [“As shown in FIG. 10, the integration of enterprise applications 1002 with smart entities 1020 is bidirectional … In the outbound direction, the attributes of smart entities 1020 can be read by entity service 226 and translated into IT data and OT data by software defined gateway 212. In some embodiments, software defined gateway 212 translates the outbound IT data and OT data into a protocol or format used by enterprise applications 1002. The translated IT data and OT data can then be provided to enterprise applications 1002 for use in performing an activity or process managed by enterprise applications 1002 (e.g., building management, device management, customer management, personnel management, etc.).” ¶ 0169; “API services 340 can be configured to interface with other systems, devices, and processes to allow interaction with core services 338 and other components of software defined gateway 212,” ¶ 0147]; and
a northbound API coupled with the global building management systems controller, wherein the northbound API is configured to: receive the first higher-order application commands from the global building management systems controller; and Northbound protocol adaptors 336 can be configured to communicate and translate data using various other protocols (e.g., HTTP(S), Web Socket, CoAP, MQTT, etc.) to allow building management system 102 to interact with systems and devices using such communications protocols,” ¶ 0148; “As shown in FIG. 10, the integration of enterprise applications 1002 with smart entities 1020 is bidirectional. In the inbound direction, incoming IT data and OT data from enterprise applications 1002 can be ingested by software defined gateway 212 and converted into static and dynamic attributes of smart entities 1020 by entity service 226.” ¶ 0147].
          Park does not explicitly disclose but Tosic discloses deploy the second building commands to the plurality of southbound APIs [“the southbound interface includes a collection of REST APIs for communication with soft sensors and gathering their data analysis results,” pg. 756, 1st col., 2nd ¶, lines 5 – 8, Figure 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park and Tosic available before the effective filing date of the claimed invention, to modify the building management system with integration of data into smart entities as disclosed by Park to include the capability of provisioning management in smart buildings using APIs as taught by Tosic, thereby providing a mechanism to enhance system operability via the application of standard interface protocols.

.
Data service API 332 can be configured to interface with content index 326, entity graph 328, and entity storage 330 to allow the indexed content, entity graph, and entities to be viewed, queried, retrieved, or otherwise presented to a user 334 or other external system, device, or service. Data service API 332 can also interface with entity and object ingestion service 320 to access timeseries data and eventseries data,” ¶ 0136].
14.	As per claim 8, Park and Tosic teach the virtualization system of claim 1.  Park further teaches wherein the virtualization system provides at least one building item of an energy management tool, an occupant management tool, and/or an evacuation planning application [“referring to FIG. 2, building management system 102 is shown to include several applications 230 including an energy management application 232, monitoring and reporting applications 234, and enterprise control applications 236,” ¶ 0127].
15.        As per claim 9, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.
16.        As per claim 15, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.
As shown in FIG. 10, the integration of enterprise applications 1002 with smart entities 1020 is bidirectional … In the outbound direction, the attributes of smart entities 1020 can be read by entity service 226 and translated into IT data and OT data by software defined gateway 212. In some embodiments, software defined gateway 212 translates the outbound IT data and OT data into a protocol or format used by enterprise applications 1002. The translated IT data and OT data can then be provided to enterprise applications 1002 for use in performing an activity or process managed by enterprise applications 1002 (e.g., building management, device management, customer management, personnel management, etc.).” ¶ 0169; “API services 340 can be configured to interface with other systems, devices, and processes to allow interaction with core services 338 and other components of software defined gateway 212,” ¶ 0147].
18. 	As per claim 22, Park and Tosic teach the virtualization system of claim 21.  Park further teaches wherein the northbound API is further coupled with a building management applications layer item, and wherein the northbound API is further configured to provide the first higher-order application commands to the building management applications layer item, and receive the second higher-order application commands from the building management applications layer item [“Core services 338 can perform appropriate message aggregation, enrichment, transformation, and transmission to allow building management system 102 to store and process the collected data. API services 340 can be configured to interface with other systems, devices, and processes to allow interaction with core services 338 and other components of software defined gateway 212,” ¶ 0147; “Core services 338 is shown to include two distinct messaging engines 404 and 322. Messaging engine 404 can be configured to provide messaging between software defined gateway 212 and a cloud service, whereas messaging engine 422 can be configured to provide messaging between software defined gateway 212 and various driver plug-ins (e.g., an MQTT driver 424, a AMQP driver 426, a BACnet driver 428, etc.),” ¶ 0153].
19. 	As per claim 23, Park and Tosic teach the virtualization system of claim 1.  Park further teaches wherein each on-premise building management system of the plurality of on-premise building management systems is associated with at least one building item, and wherein configuration changes are executed into devices within the at least one building item based on the second building commands [“software defined gateway 212 can use the IT data to update the values of the attributes of various entities when the relationships between entities or other attributes indicated by the IT data changes,” ¶ 0117
20. 	As per claim 25, Park and Tosic teach the virtualization system of claim 1.  Park further teaches wherein the northbound API is further coupled with a service development item that allows for creation, testing, and provisioning of new services to be deployed via the global building management systems controller to the plurality of southbound APIs [“transformation service 1108 can provide entity matching, cleansing, and correlation so that a unified cleansed view of the entity data including the entity related information (e.g., relational objects) can be provided. Transformation service 1108 can support semantic and syntactic relationship description in the form of standardized relational objects between the various entities. This may simplify machine learning because the relational objects themselves provide all the relationship description between the other entities. Accordingly, the rich set of pre-built entity models and standardized relational objects may provide for rapid application development and data analytics,” ¶ 0205; “FIG. 13 shows a flow diagram of a process 1300 for updating or creating a data entity based on data received from a device of a building subsystem,” ¶ 0206].
21.        As per claim 26, it is a method claim having similar limitations as cited in claim 21.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 21 above.
22.        As per claim 27, it is a method claim having similar limitations as cited in claim 23.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 23 above.
23.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Tosic in further view of Brown et al. (U.S. Patent 7,222,136) (Brown hereinafter).
24.	As per claim 3, Park and Tosic teach the virtualization system of claim 1.  Park and Tosic do not explicitly disclose but Brown discloses wherein the first building commands are translated into the first higher-order application commands using a higher-order language that is formed from at least one data manipulation operator Transaction stream 106 includes a plurality of transactions, which include commands and/or statements that cause the performance of database operations that may result in a change to database 104 or to the data stored in database 104.  The commands and/or statements included in transaction stream 106 may be DML statements, or they may be higher-level commands, such as Application Program Interface (API) calls. Where transaction stream 106 includes API calls, these calls typically are converted to DML statements 107, in order for the transactions to be performed. Where transaction stream 106 includes DML statements, in some embodiments, the DML statements may be performed directly, while in other embodiments, the DML statements may be converted to lower-level DML statements, which are then performed. For example, in some embodiments, transaction stream 106 may include DML statements, such as SQL statements, the SQL statements may be performed directly. In other embodiments, transaction stream 106 may include DML statements, such as SQL statements, but the SQL statements are converted to lower-level DML statements, which are then performed.” col. 5, lines 10 – 30].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Tosic and Brown available before the effective filing date of the claimed invention, to modify the building management system with integration of data into smart entities as disclosed by Park and Tosic to include the capability of command format conversion as taught by Brown, thereby providing a mechanism to enhance system efficiency by facilitating conversion of commands between outside users and the internals of a storage system.
.
26.	Claims 4 – 6 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Tosic in further view of Reznik et al. (U.S. Publication 2012/0079559) (Reznik hereinafter).
27.	As per claim 4, Park and Tosic teach the virtualization system of claim 1.  Park further teaches wherein the global building management systems controller comprises a building information module [“Building management system 102 can be configured to ingest, process, store, and/or publish data from these and any of a variety of other data sources,” ¶ 0097].
          Park and Tosic do not explicitly disclose but Reznik discloses wherein the global building management systems controller comprises a multi-stakeholder authentication module [“the PCF 414 may suggest instructions for how to proceed in the case of a device integrity validation failure. Examples of policy based enforcement may include, but are not limited to, mechanisms including binding device validation to pre-shared-secret-based client authentication, binding device validation to certificate-based device authentication, and/or binding device integrity validation to other device functions,” ¶ 0072].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Tosic and Reznik available before the effective filing date of the claimed invention, to modify the building management system with integration of data into smart entities as disclosed by Park and Tosic to include the capability of policy management 
28.	As per claim 5, Park, Tosic and Reznik teach the virtualization system of claim 4.  Reznik further teaches wherein the multi-stakeholder authentication module comprises at least one rule to resolve conflict among multiple stakeholders [“The PCF 414 may consider the rules set forth by multiple stakeholders for utilizing services. For example, the PCF 414 may resolve conflicts between stakeholder policies with its coordination capability. A subscriber may have a subscriber policy (SP) 408 with an enforcement rule.” ¶ 0073].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Tosic and Reznik available before the effective filing date of the claimed invention, to modify the building management system with integration of data into smart entities as disclosed by Park and Tosic to include the capability of policy management as taught by Reznik, thereby providing a mechanism to enhance system operability via the management and coordination of authentication policies for multiple stakeholders [Reznik ¶ 0003].
29.	As per claim 6, Park, Tosic and Reznik teach the virtualization system of claim 4.  Park further teaches wherein the building information module performs at least one of the following tasks: fetches building information from the plurality of on-premise building management systems by way of the first building commands [“Data service API 332 can be configured to interface with content index 326, entity graph 328, and entity storage 330 to allow the indexed content, entity graph, and entities to be viewed, queried, retrieved, or otherwise presented to a user 334 or other external system, device, or service. Data service API 332 can also interface with entity and object ingestion service 320 to access timeseries data and eventseries data,” ¶ 0136].
stores the fetched building information [“Building management system 102 can be configured to ingest, process, store, and/or publish data from these and any of a variety of other data sources,” ¶ 0097].
30.        As per claim 12, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.
31.        As per claim 13, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.
32.        As per claim 14, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.
33.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Tosic in further view of Phelan et al. (U.S. Publication 2014/0032850) (Phelan hereinafter).
34. 	As per claim 24, Park and Tosic teach the virtualization system of claim 1. Park and Tosic do not explicitly disclose but Phelan discloses wherein the global building management systems controller is remote from the plurality of on-premise building management systems, wherein the global building management systems controller is further configured to abstract proprietary vendor interfaces from the plurality of Blob manager 608 presents a vendor neutral blob interface with a Create, Read, Update, Delete (CRUD API and hides) specifics of RESTful access to individual cloud services 314 or other blob store implementations by accepting plugin modules from the vendors,” ¶ 0054].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Park, Tosic and Phelan available before the effective filing date of the claimed invention, to modify the building management system with integration of data into smart entities as disclosed by Park and Tosic to include the capability of abstracting vendor implementation details as taught by Phelan, thereby providing a mechanism to enhance system maintainability by minimizing the impact of vendor-specific detail changes on system software.
Response to Arguments
Claim Rejections - 35 USC § 112
35.	Applicant’s arguments have been carefully considered but are not persuasive.
36.	As noted above, claim 1, as amended, is unclear per 112(b) in light of the 112(f) claim interpretation and corresponding lack of structure definition.
Claim Rejections - 35 USC § 103
37.	Applicant’s arguments have been carefully considered but are not persuasive.
38.	Applicant first argues on pages 12 - 14 that Park “discloses a single building management system that collects data from buildings and not a global controller for controlling various building management systems,” citing portions of paragraphs [0091] and [0098] in support.  However, Applicant is ignoring Park at paragraph [0095] and Tosic on pages 15 - 18.  Additionally, “higher-order commands” are not explicitly defined in the specification and are thus interpreted broadly.  
39.	Regarding Applicant’s arguments relating to Brown on pages 18 and 19, Brown is not cited as teaching limitations of claim 1 or 9.  In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Brown is cited in combination with Park and Tosic as disclosing the dependent claim limitations as noted above.
40.	Regarding Applicant’s arguments relating to Reznik on pages 18 and 19, Brown is not cited as teaching limitations of claim 1 or 9.  In addition, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Reznik is cited in combination with Park and Tosic as disclosing the dependent claim limitations as noted above.
Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193